Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 7, 8 (and therefore all claims) is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regard to claim 1, the claim recites “a finger exercise device mounted on the back of a patient’s hand”.  By claiming the device relative to the hand, the human body is positively being recited.  “Configured to be mounted on the back of a patient’s hand” would overcome the 101 rejection.
In regard to claim 2, the claim recites “a back-of-hand mounted part mounted on the back of the patient's hand” and “a finger coupling part coupled to the finger of the patient” and “on which the wrist is mounted”.  By claiming the device relative to the hand or finger, the human body is positively being recited.  “Configured to be mounted on the back of a patient’s hand” or “configured to be coupled to the finger of the patient” would overcome the 101 rejection.
In regard to claim 7, the claim recites “an elbow mounting part on which an elbow is mounted”.   By claiming the device relative to the elbow, the human body is positively being recited.  “on which an elbow is configured to be mounted” would overcome the 101 rejection.
In regard to claim 8, the claim recites “upper limb mounted on the elbow mounting part”.  This positively recites “upper limb” which is part of the human body.  “Configured” language may be used to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 10-11, “left/right” operation is unclear.  Left and right depend on the orientation of the user and further left/right is unclear to whether the slash means ‘or’ or ‘and’.  “Medial or lateral” would clarify the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly (WO2016/205356A1).

In regard to claim 1, Kelly discloses an upper-limb rehabilitation robot comprising: 
a finger exercise device 130 mounted on the back of a patient's hand (see fig 1) and configured to exercise a finger of the patient for rehabilitation [0041: assists the user in movement which is exercise]; 
a wrist exercise device 111 provided on a wrist of the patient [0069; fig 1] and configured to exercise the wrist of the patient [0069: wrist pronation and supination; 0068: flexion and extension]; 
and an upper-limb exercise device 165 spaced apart from the wrist exercise device 111 (fig 1) and configured to exercise an upper limb of the patient [0043].
In regard to claim 7, Kelly discloses the upper-limb rehabilitation robot of claim 1, wherein the upper-limb exercise device and further discloses
an elbow mounting part (see annotated figure) on which an elbow is mounted (fig 3); 
and a lifting operation part 165 (actuator assembly) configured to operate depending on lifting motion of the upper limb (based on EMG which is affected by lifting motion since the EMG reads muscle contraction [0055]) mounted on the elbow mounting part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (WO2016/205356A1) in view of Streeter (2011/0247321A1) and in view of Bonn (2006/0264792A1).

In regard to claim 2,  Kelly meets the claim limitations as discussed in the rejection of claim 1, wherein the finger exercise device 130 includes: 
a back-of-hand mounted part 112 (fig 1) mounted on the back of the patient's hand (fig 1); 
a finger coupling part 113 coupled to the finger of the patient [0049];
Kelly further teaches an actuator 130 provided on the back-of-hand mounted part 112 (fig 1) and configured to move the finger coupling part 113 [0040].
However, Kelly does not teach and a strap actuator provided on the back-of-hand mounted part and configured to wind or unwind the strap supported on the finger coupling part or a strap on the back of the hand-mounted-part supported at one end by a finger coupling part.
Streeter teaches the use of a strap actuator 8068.
It would have been obvious to one of ordinary skill in the art of rehabilitation devices at the time the invention was filed to use the strap actuator of Streeter in place of the actuator of Kelly through functional equivalents since both actuators will provide the equivalent function of putting pressure on a body part.  MPEP 2144.06
Bonn teaches a strap 32 configured to form a travel path (this could be any path) on the back-of-hand mounted part (fig 5; 9) and configured to couple to a finger coupling part (fig 9).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the MCP strap of Bonn in the invention of Kelly because 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (WO2016/205356A1) in view Bonutti (2009/0030353A1).

In regard to claim 5, Kelly discloses the upper-limb rehabilitation robot of claim 1, but does not teach the wrist exercise device as claimed.
Bonutti teaches a wrist mounting part 122 on which the wrist is mounted; 
and a track [0082] provided along a rotational path of the wrist and configured to guide rotational motion of the wrist mounting part [0082] (strap is attached to the wrist and will therefore move in the same motion as the wrist).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the wrist device of Bonutti in place of the wrist device of Kelly because this wrist device allows rotation (abstract).

    PNG
    media_image1.png
    796
    671
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-4, 6, 8-11 would be objected to as being dependent upon a rejected base claim if the 101 issues were corrected without significantly altering the scope of the claim.
The closest prior art Kelly (WO2016/205356A1) does not teach “a strap winding roller” or “a strap drive motor” or “a strap guide roller” or “a roller connected with the wrist mounting part and provided in the track so as to be movable while rolling along the track by rotational motion of the wrist mounting part” or the pivot configuration with the combination of pivots of claim 8 as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774